Per Curiam.

The respondent, an attorney admitted to practice in this State in April, 1951, was charged with professional misconduct in two respects. The first, that in disregard and disrespect fer the law and its process, he ignored 54 traffic tickets; the second, that he failed to supply his client, upon demand, with a written accounting of the disposition of moneys the respondent held in escrow for the purpose of paying the claims of all creditors, and failed to remit the balance to his client, the debtor.
The Referee appointed by this court sustained both charges. On the record before us, we confirm the Referee’s report and find the respondent guilty of professional misconduct.
In evaluating the consequences to be imposed, we have given due consideration to the proof in the record of the respondent’s excellent war record, the substantial proof of good reputation *88as evidenced by numerous letters, and the fact that full payment of the moneys due to the client was made by the respondent before these proceedings were instituted, although after complaint was made to the Association of the Bar.
The respondent should be suspended for a period of three months, with leave to apply for reinstatement at the expiration thereof.
Botein, P. J., Breitel, Rabin, Frank and Bastow, JJ., concur.
Respondent suspended for a period of three months.